Title: To Thomas Jefferson from Thomas L. Winthrop, 5 November 1806
From: Winthrop, Thomas L.
To: Jefferson, Thomas


                        
                            Sir,
                            Boston Novr. 5th. 1806.
                        
                        I have the honour to enclose you a Letter from my friend & relation Mr. Bowdoin, together with two
                            Letters from Cadiz recommending Mr. OBrien of St. Anders, son to the late Consul at that place, as a fit person to succeed
                            his father in that Office, provided you shall be pleased to give him the Appointment. One of the Messrs. Davis to whom the
                            Letter of Strange & Co. is addressed is deceased, the other lives at Plymouth, about forty miles from hence.
                        I am with sentiments of the highest consideration Sir, Yr. Obedt. & very hbl Servt.
                        
                            Thos. L. Winthrop
                     
                        
                    